COURT OF APPEALS OF VIRGINIA


              Present: Judges Malveaux, Causey and Chaney
UNPUBLISHED


              Argued by videoconference


              KEITH BILLINGSLEY, JR.
                                                                          MEMORANDUM OPINION * BY
              v.     Record No. 0857-21-4                              JUDGE MARY BENNETT MALVEAUX
                                                                               MARCH 22, 2022
              COMMONWEALTH OF VIRGINIA


                                   FROM THE CIRCUIT COURT OF FAUQUIER COUNTY
                                        Herman A. Whisenant, Jr., Judge Designate

                               Harold N. Ward, Jr. (The Ward Law Office, P.C., on briefs), for
                               appellant.

                               Lindsay M. Brooker, Assistant Attorney General (Mark R. Herring,1
                               Attorney General; Lauren C. Campbell, Assistant Attorney General,
                               on brief), for appellee.


                     Pursuant to Code § 19.2-124, Keith Billingsley, Jr. (“appellant”) appeals the circuit court’s

              order denying his motion to be admitted to pretrial bail. For the following reasons, we affirm.

                                                       I. BACKGROUND

                     On appeal, we review the evidence in the “light most favorable” to the Commonwealth,

              the prevailing party in the circuit court. Holloway v. Commonwealth, 57 Va. App. 658, 663

              (2011) (en banc) (quoting Pryor v. Commonwealth, 48 Va. App. 1, 4 (2006)).

                     On May 24, 2021, a grand jury indicted appellant on three counts of armed robbery, in

              violation of Code § 18.2-58, armed burglary with intent to commit robbery, in violation of Code




                     *
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                     1
                         Jason S. Miyares succeeded Mark R. Herring as Attorney General on January 15, 2022.
§ 18.2-90, conspiracy to commit robbery, in violation of Code §§ 18.2-22 and -58, and use of a

firearm in the commission of a felony, in violation of Code § 18.2-53.1.

        Appellant was arrested on a capias on June 10, 2021. He filed a motion for bail on July

29, 2021, and on August 6, 2021, the circuit court held a bail hearing.

        Counsel for appellant stated at the hearing that appellant was seventeen years old and had

been held in detention for about a year. 2 He noted that appellant had a preliminary hearing on

the charges in the juvenile and domestic relations district court (“JDR court”) on May 10, 2021.

Counsel proffered that at that hearing, “the Commonwealth put on its case but really just had to

admit to the [c]ourt that it just didn’t have any evidence to create probable cause, so the charges

were dismissed in juvenile court and then he was direct indicted.” After the preliminary hearing,

appellant had been released to his mother and lived with her for about three weeks until the

Commonwealth obtained direct indictments for the same offenses. Counsel for appellant also

noted that appellant had been held in detention for a misdemeanor charge pending in the Prince

William County JDR court but had been released on a personal recognizance bond. He also

stated that appellant had been studying for his GED exam but could only take the exam while at

home. Counsel for appellant asked the court to release appellant to his mother with an unsecured

bond.

        The Commonwealth noted that appellant was charged with three counts of armed

robbery, armed burglary with intent to commit robbery, conspiracy to commit robbery, and use

of a firearm in the commission of a felony. It acknowledged that the charges had been pending

in the JDR court for “quite some time” which was “partly due to the difficulties in conducting

the competency evaluation requested by [appellant] due to COVID.” The Commonwealth also



        2
            The case was submitted to the circuit court at the bail hearing entirely on the proffers of
counsel.
                                                   -2-
noted that appellant had pending charges in Prince William County for possession of a firearm

by a juvenile, brandishing a firearm, possession of marijuana, carrying a concealed weapon,

animal abuse, and reckless handling of a firearm. The Commonwealth proffered that these

offenses had resulted from appellant’s display of a firearm in a threatening manner toward

off-duty police officers in a shopping mall in Manassas. Appellant also had pending charges for

violation of a court order, felony unauthorized use, and grand larceny in Prince William County,

and pending charges in Fairfax County for possession of a firearm while in possession of a

Schedule I or II controlled substance and distribution of a Schedule I or II controlled substance,

as well as possibly another brandishing charge.

       The Commonwealth disputed counsel for appellant’s characterization of the May 10,

2021 preliminary hearing in the JDR court as reflecting a lack of sufficient evidence by the

Commonwealth. Instead, the Commonwealth proffered that the lead detective had been

unavailable to testify due to the death of his mother. In addition, a codefendant had proved to be

uncooperative at the hearing.

       The Commonwealth further proffered that appellant had posted a video of the robbery on

Snapchat shortly after the offense. The Commonwealth also stated that several days after

petitions were sought for appellant, he had posted a video on Instagram “of him shooting a

firearm out the window and [had] captioned it ducking from the Marshals.” At that time, the

United States Marshals had been looking for appellant, and they had located him about a week

after the video was posted. The Commonwealth also proffered that appellant was affiliated with

the Thirty Band Gang, a criminal street gang active primarily in the Manassas area.

       The Commonwealth argued that appellant was not an appropriate candidate for bail

because he posed a danger to the community.




                                               -3-
       In response, counsel for appellant proffered that the testimony of Kierr’e Walton at the

preliminary hearing had been that Walton was “the person who was actually participating in this

Snapchat group” and that “he had no reason to believe that [appellant] was one of the

participants.” Counsel proffered that Walton had also testified that he had not known appellant

at the time and that appellant had not been a member “of that Snapchat group.” Walton had

further testified that he had later heard that appellant was “a good person.”

       The circuit court denied appellant’s motion for bail. In its ruling, the court stated,

               I think what we have to realize is we are here today on the question
               of bail on the charges that are pending here now. I’m not going
               back to listen to the other charges. Now, these are very serious
               charges that are pending against him now that he must face. What
               the evidence may be is yet to be determined. We will have to wait
               and see in reference to that matter. But they are very serious
               charges in this particular matter. In fact, I think some of them fall
               into the category where there is no bail, there is a rebuttable
               presumption in reference to bail, in reference to the armed robbery
               charges that have been made against him. So we also have a
               question concerning the safety for the public if I release him on
               bail. With all the other various matters that are pending, it’s hard
               for me to say that I can, in all honesty say he can be released to his
               mother on a personal recognizance bond for the safety of the
               community because apparently there are many other charges. So
               considering the nature of the allegations that are made against him
               here that brings him before this [c]ourt and also considering the
               other matters that are pending, the [c]ourt is going to deny his
               request for bail at this particular time.

       This appeal followed.




                                                -4-
                                           II. ANALYSIS

       On appeal, appellant argues that the circuit court erred in denying his motion for bail. 3

       “On appeal, we review the circuit court’s decision whether to grant bail for abuse of

judicial discretion.” Commonwealth v. Thomas, 73 Va. App. 121, 127 (2021); see also Rule

5A:2(b) (“An order setting or denying bail or setting terms of a bond or recognizance is

reviewable for abuse of discretion.”). “[T]he abuse of discretion standard requires a reviewing

court to show enough deference to a primary decisionmaker’s judgment that the [reviewing]

court does not reverse merely because it would have come to a different result in the first

instance.” Thomas, 73 Va. App. at 127 (alterations in original) (quoting Lawlor v.

Commonwealth, 285 Va. 187, 212 (2013)). “A court always abuses its discretion when it makes

an error of law.” Id.




       3
          Appellant also argues that the circuit court erred in applying a rebuttable presumption
against bail because prior to the bail hearing, through legislation effective on July 1, 2021, Code
§ 19.2-120 was amended to abrogate any presumptions against bail. See 2021 Va. Acts ch. 337,
1st Sp. Sess. Here, the circuit court stated in its ruling that it “th[ought]” that some of appellant’s
charges, namely the armed robbery offenses, were offenses that carried a rebuttable presumption
against bail.
        Appellant did not challenge the court’s use of this presumption at the bail motion hearing.
Rule 5A:18 provides, in relevant part, that “[n]o ruling of the trial court . . . will be considered as
a basis for reversal unless an objection was stated with reasonable certainty at the time of the
ruling, except for good cause shown or to enable this Court to attain the ends of justice.”
Therefore, we conclude that while appellant preserved the general argument that the circuit court
erred in denying his motion for bail, he failed to preserve the specific argument regarding the
court’s use of a presumption against bail by failing to alert the court to the issue during the
hearing. Moreover, appellant failed in his brief to demonstrate good cause for his failure to raise
the issue in the circuit court or to request that we invoke the ends of justice exception to the rule.
See Jones v. Commonwealth, 293 Va. 29, 39 n.5 (2017) (noting that regarding these exceptions,
appellate courts “will not sua sponte raise them on [a party’s] behalf”).
                                                  -5-
               A court can also abuse its discretion in three other ways: (1) by
               failing to consider a relevant factor that should have been given
               significant weight, (2) by considering and giving significant weight
               to an irrelevant or improper factor, and (3) when the circuit court,
               while weighing “all proper factors,” commits a clear error of
               judgment.

Id. 4

        Code § 19.2-120(A) provides that a person charged with a criminal offense “shall be

admitted to bail” unless a judicial officer determines there is probable cause to believe that the

accused “will not appear for trial or hearing or at such other time and place as may be directed,”

or that “[h]is liberty will constitute an unreasonable danger to himself, family or household

members as defined in [Code] § 16.1-228, or the public.” Code § 19.2-120(B) further provides

that

               [i]n making a determination under subsection A, the judicial
               officer shall consider all relevant information, including (i) the
               nature and circumstances of the offense; (ii) whether a firearm is
               alleged to have been used in the commission of the offense;
               (iii) the weight of the evidence; (iv) the history of the accused or
               juvenile, including his family ties or involvement in employment,
               education, or medical, mental health, or substance abuse treatment;
               (v) his length of residence in, or other ties to, the community;
               (vi) his record of convictions; (vii) his appearance at court
               proceedings or flight to avoid prosecution or convictions for failure
               to appear at court proceedings; and (viii) whether the person is
               likely to obstruct or attempt to obstruct justice, or threaten, injure,
               or intimidate, or attempt to threaten, injure, or intimidate, a
               prospective witness, juror, victim, or family or household member
               as defined in [Code] § 16.1-228.

        4
          On brief, appellant argues that we should review this matter under both the abuse of
discretion and de novo standards of review because “there is no case law on this new version of
the bail statute.” However, we utilize the de novo standard of review when we interpret a statute.
“[T]o the extent that the issue on appeal requires th[is] Court to determine the meaning of a
statute and its terms, it reviews that issue de novo.” Green v. Commonwealth, 72 Va. App. 193,
202 (2020). The resolution of this appeal does not require us to interpret the meaning of the
recently amended version of Code § 19.2-120; instead, we are reviewing whether the court
abused its discretion in its application of the statute. See Lambert v. Sea Oats Condo. Ass’n Inc.,
293 Va. 245, 253 n.2 (2017) (“The fact that a statute creates one of the factors the court must
consider . . . does not convert the abuse-of-discretion standard of review into a de novo
standard.”).
                                                  -6-
       Appellant argues that the factors enumerated in subsection B of Code § 19.2-120 favored

his admission to bail.5 We disagree and conclude that the circuit court did not abuse its

discretion in denying the motion.

       In the instant case, the circuit court denied appellant bail after finding that his liberty

would constitute an unreasonable danger to the public. See Code § 19.2-120(A)(2). A review of

the record demonstrates that the court did not err in making this determination. Under Code

§ 19.2-120(B)(i), the court was required to consider the nature and circumstances of the offenses.

Here, while there was no evidence proffered regarding the underlying circumstances of the

charged offenses, appellant was charged with multiple felonies that were violent in nature—three

counts of armed robbery, armed burglary with intent to commit robbery, conspiracy to commit

robbery, and use of a firearm in the commission of a felony. The court was also required to

consider whether a firearm was alleged to have been used in the commission of the offense, see

Code § 19.2-120(B)(ii), and here the charges clearly reflect that a firearm was used in the

commission of the offenses.

       The court also was required to consider the weight of the evidence. See Code

§ 19.2-120(B)(iii). Regarding this consideration, the Commonwealth proffered that appellant

himself had posted a video of the robbery on Snapchat shortly after the offense. While counsel


       5
          Appellant also argues that the circuit court erred in failing to explain its ruling with the
particularity required for a reviewing court to determine whether the court had abused its
discretion. A court making a bail determination “has a duty to articulate the basis of its ruling
sufficiently to enable a reviewing court to make an objective determination that the court below
has not abused its discretion.” Shannon v. Commonwealth, 289 Va. 203, 206 (2015). This
allows for “prompt and meaningful review of bail decisions.” Id. Contrary to appellant’s
argument, we conclude that the circuit court sufficiently articulated the basis of its ruling. Here,
the court stated in its ruling that it was denying bail due to its concerns for “the safety of the
community” if appellant was released due to his current charges and pending charges in several
jurisdictions. Its ruling can reasonably be construed as a finding that there was probable cause to
believe that appellant’s liberty would constitute an unreasonable danger to the public. See Code
§ 19.2-120(A)(2). Thus, the court’s articulation of its reasoning provided this Court with a
sufficient basis to enable us to objectively determine that the court did not abuse its discretion.
                                                  -7-
for appellant proffered that there had been testimony at the preliminary hearing that appellant

had not been a participant in the Snapchat group where the video was posted, the circuit court

was permitted to accept the Commonwealth’s proffer in making its determination about whether

appellant’s release would constitute a danger to the public. Further, in its consideration of the

proffers presented during the hearing, the circuit court was permitted to evaluate appellant’s

proffer that the Commonwealth had lacked sufficient evidence to establish probable cause at the

preliminary hearing in light of the Commonwealth’s proffers that a police witness had been

unavailable due to a family death and that a codefendant had proved uncooperative.

       In addition to the enumerated factors in Code § 19.2-120(B), the Commonwealth also

proffered other “relevant information” that supported a probable cause finding that appellant’s

release would constitute a danger to the community. See Code § 19.2-120(B) (providing that a

court must consider “all relevant information” in determining whether an accused poses a risk of

flight or danger to himself, his family, or the community). The record includes the proffer that

appellant had posted a video on Instagram “of him shooting a firearm out the window and

caption[ing] it ducking from the Marshals,” just days after petitions were sought for him. The

Commonwealth also proffered that appellant was affiliated with the Thirty Band Gang, a

criminal street gang active in the Manassas area. Finally, the Commonwealth proffered that

appellant had charges for other serious offenses pending in other jurisdictions, including charges

for offenses that involved firearms.

       Regarding the other factors enumerated in Code § 19.2-120(B), appellant’s history and

his ties to the community, see Code § 19.2-120(B)(iv) and (v), counsel for appellant proffered

that if released appellant could live with his mother and that he could only take his GED exam at

home. There was also no evidence that appellant had a criminal history, see Code




                                                -8-
§ 19.2-120(B)(vi), or that he was likely to obstruct justice or threaten or intimidate a prospective

witness, juror, or victim, see Code § 19.2-120(B)(viii).

       However, on balance, a review of the Code § 19.2-120(B) factors 6 demonstrates that the

circuit court’s decision to deny appellant’s motion for bail had factual support in the record. The

violent nature of appellant’s offenses, which were committed with a firearm, along with a social

media posting about the offense and another posting where appellant displayed a firearm, in

addition to appellant’s numerous pending charges in other jurisdictions, provided the circuit

court with probable cause to believe that appellant’s liberty would constitute an unreasonable

danger to the public. Thus, we reject appellant’s argument that the factors enumerated in

subsection B of Code § 19.2-120 favored his admission to bail. Accordingly, because the record

fairly supports the circuit court’s action, we conclude that the circuit court’s decision to deny

pretrial bail did not constitute an abuse of discretion.

                                        III. CONCLUSION

       For the foregoing reasons, we conclude that the circuit court did not abuse its discretion

by denying appellant’s motion for bail, and thus we affirm the decision of the circuit court.

                                                                                           Affirmed.




       6
         The only factor we do not discuss is Code § 19.2-120(B)(vii), appellant’s appearance at
court proceedings or flight to avoid prosecution or convictions for failure to appear at court
proceedings. This factor only relates to whether there was probable cause to believe that
appellant would not appear for trial.
                                               -9-
Chaney, J., dissenting.

       I respectfully dissent from the majority’s decision that the circuit court did not abuse its

discretion in denying appellant’s motion for admission to bail. “A court always abuses its

discretion when it makes an error of law.” Commonwealth v. Thomas, 73 Va. App. 121, 127

(2021). “In determining whether the trial court made an error of law, ‘we review the trial court’s

. . . legal conclusions de novo.’” Twine v. Commonwealth, 48 Va. App. 224, 231 (2006) (quoting

Rollins v. Commonwealth, 37 Va. App. 73, 79 (2001)). Here, the circuit court made errors of law

in denying bail by: (i) applying a defunct statutory presumption against bail and (ii) failing to

consider all relevant information, as required by Code § 19.2-120(B).

       Former Code § 19.2-120(B) required the judicial officer to presume, subject to rebuttal,

“that no condition or combination of conditions will reasonably assure the appearance of the

person [seeking bail] or the safety of the public if the person [seeking bail] is currently charged

with” an act of violence, including robbery. The newly-amended Code § 19.2-120(B)—which

became effective July 1, 2021, a month before appellant’s bail hearing in the circuit court—no

longer includes any presumptions against bail. See 2021 Va. Acts. ch. 337, 1st Sp. Sess. But the

circuit court erroneously applied a presumption against bail in denying appellant’s bail motion.

       In ruling on appellant’s bail motion, the circuit court pronounced,

               these are very serious charges that are pending against him now
               that he must face. . . . In fact, I think some of them fall into the
               category where there is no bail, there is a rebuttable presumption in
               reference to bail, in reference to the armed robbery charges that
               have been made against him.

The circuit court clearly abused its discretion by considering the former statutory presumption

against bail as a reason to deny appellant’s admission to bail.

       Appellant’s motion for admission to bail sufficed to preserve the issue regarding the

circuit court’s abuse of discretion in erroneously applying former Code § 19.2-120(B). This


                                               - 10 -
issue was preserved for appellate review because appellant’s motion for admission to bail

pursuant to Code § 19.2-120 sufficed to “afford the trial court an opportunity to rule

intelligently” when applying Code § 19.2-120 in its bail decision. Weidman v. Babcock, 241 Va.

40, 44 (1991); see also Scialdone v. Commonwealth, 279 Va. 422, 437 (2010) (In deciding

whether an issue was preserved for appellate review “[the Virginia Supreme] Court has

consistently focused on whether the trial court had the opportunity to rule intelligently on the

issue.”). “[T]he abuse-of-discretion standard [which applies to appeals of bail decisions]

includes review to determine that the discretion was not guided by erroneous legal conclusions.”

Porter v. Commonwealth, 276 Va. 203, 260 (2008) (quoting Koon v. United States, 518 U.S. 81,

100 (1996)). The circuit court clearly made an error of law—and thereby abused its discretion—

by denying appellant admission to bail based on former Code § 19.2-120(B).

       The circuit court also abused its discretion by failing to consider all relevant information,

including all information related to the factors enumerated in the current version of Code

§ 19.2-120(B). In deciding whether to admit a defendant to bail, a court “shall consider” these

factors in determining whether there is probable cause to believe that a defendant’s liberty would

constitute an unreasonable danger or an unreasonable risk of the defendant’s non-appearance in

court. See Code § 19.2-120(A) and (B). The record shows that the circuit court’s concern for

“the safety of the public if I release him on bail” was based on (i) the defunct statutory

presumption that appellant’s release would endanger the public and (ii) “many other charges . . .

that are pending.” According to the record before us, the court failed to give any consideration

to the Code § 19.2-120(B) factors relating to appellant’s lack of criminal convictions, his current

involvement in education, and his supportive family ties to the community. Nor did the circuit

court consider the relevant fact that appellant was released on bail on the other pending charges.

Thus, the circuit court abused its discretion in denying bail without considering all relevant

                                               - 11 -
information, as required by Code § 19.2-120(B), and by considering and giving significant

weight to the improper factor of a presumption against bail. See Thomas, 73 Va. App. at 127 (“A

court can also abuse its discretion . . . by failing to consider a relevant factor that should have

been given significant weight[ ] [and] by considering and giving significant weight to an

irrelevant or improper factor . . . .”).

        Because the circuit court abused its discretion in denying appellant admission to bail, I

would remand the case to the circuit court for rehearing of appellant’s bail motion with

instructions to apply the current version of Code § 19.2-120 and to consider all relevant

information, including information related to the factors enumerated in Code § 19.2-120(B).

        For the foregoing reasons, I respectfully dissent.




                                                - 12 -